Appeal by the defendant from an order of the County Court, Suffolk County (Kahn, J.), dated June 25, 2009, which, after a hearing, designated him a level three sex offender pursuant to Correction Law article 6-C.
Ordered that the order is affirmed, without costs or disbursements.
The County Court did not improvidently exercise its discretion in declining to downwardly depart from the defendant’s presumptive risk level, inasmuch as there was no clear and convincing evidence in the record of a mitigating factor “of a kind or to a degree, that is otherwise not adequately taken into account by the guidelines” (Sex Offender Registration Act: Risk Assessment Guidelines and Commentary, at 4 [2006]; see People v Kraus, 66 AD3d 854 [2009]; People v Jacobs, 61 AD3d 835, 836 [2009]; People v Burgos, 39 AD3d 520 [2007]; People v Agard, 35 AD3d 568 [2006]). Fisher, J.P., Balkin, Roman and Sgroi, JJ., concur.